Judgment reversed upon the law and the facts, and a new trial granted, with costs to appellant to abide the event. The finding of fact that title to the motor truck did not pass from the Stapleton Produce Company to the defendant on July 25, 1923, is against the weight of the credible testimony. Likewise as to the finding of fact that the said company was in legal possession of said truck after July 25, 1923. We are also of opinion that it was error to refuse defendant the opportunity to explain the purposes of the document of November 22, 1923. We further think that the *778finding of the truck’s value is not borne out by the fair weight of credible testimony. Rich, Jayeox, Young, Kapper and Lazansky, JJ., concur.